        Case 1:20-cv-07968-AJN-SN Document 31 Filed 06/09/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                      6/9/2021


  Branch,

                          Plaintiff,
                                                                                 20-cv-07968 (AJN)
                    –v–
                                                                                       ORDER
  Annucci, et al,

                          Defendants.



ALISON J. NATHAN, District Judge:

       The Defendants filed their motion to dismiss the pro se Plaintiff’s complaint. Dkt. No.

27. Pursuant to the Undersigned’s Special Rules of Practice in Civil Pro Se Cases, the

Defendants are required to serve the Plaintiff with a paper copy of all electronic filings and file

with the Court a separate Affidavit of Service. If the Defendants have not yet served the Plaintiff

the motion and accompanying papers, they must do so by June 17, 2021. If the Defendants have

served these documents, they must file an Affidavit of Service on the docket by June 11, 2021.

       The Plaintiff’s response to the motion to dismiss is due four weeks of the date of service

of the Defendants’ motion.

       The Clerk of Court is respectfully directed to mail a copy of this Order to the Plaintiff

and note that mailing on the public docket.



       SO ORDERED.




                                                  1
     Case 1:20-cv-07968-AJN-SN Document 31 Filed 06/09/21 Page 2 of 2




Dated: June 8, 2021
       New York, New York            ____________________________________
                                               ALISON J. NATHAN
                                             United States District Judge




                                    2
